 



EXHIBIT 10.22
SECOND AMENDMENT
     THIS SECOND AMENDMENT (this “Amendment”), is dated February ___, 2007, and
relates to that certain (a) Receivables Financing Agreement, dated as of May 30,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Financing Agreement”), among Hayes Funding II, Inc., a Delaware
corporation (“Hayes II”), the financial institutions from time to time party
thereto (each a “Lender” and collectively, the “Lenders”), Citicorp USA, Inc., a
Delaware corporation (“CUSA”), as program agent (the “Program Agent”) for the
Lenders and HLI Operating Company, Inc. as “Servicer” (“HLIOC”), (b) Secondary
Purchase Agreement, dated as of May 30, 2006 (as amended, restated, supplemented
or otherwise modified from time to time, the “Secondary Purchase Agreement”),
among Hayes II and Hayes Funding I, LLC (“Hayes I”), and (c) Originator Purchase
Agreement, dated as of May 30, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Originator Purchase Agreement”),
among the persons listed on Schedule 1 thereto as “Originators” and Hayes I, and
is hereby made by Hayes I, Hayes II, the Program Agent, the Lenders and the
Originators (as defined immediately prior to giving effect to this Amendment).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Financing Agreement, or if not defined therein, in the
Originator Purchase Agreement, or if not defined therein, in the Secondary
Purchase Agreement, in each case, as modified hereby.
W I T N E S S E T H:
     WHEREAS, HLIOC has advised Hayes I, Hayes II and the Program Agent that its
subsidiary, HLI Suspension Holding Company, Inc. (“Suspension”), has agreed to
sell all of the issued and outstanding shares of capital stock of each of Hayes
Lemmerz International – Bristol, Inc. (“Bristol”) and Hayes Lemmerz
International – Montague, Inc. (“Montague”) pursuant to that certain Stock
Purchase Agreement, dated February 1, 2007, between Diversified Machine, Inc.,
HLI Operating Company, Inc. and HLI Suspension Holding Company, Inc. (the
transactions relating thereto, the “Sale Transaction”);
     WHEREAS, each of Bristol and Montague has requested that, in connection
with the consummation of the Sale Transaction, that the Program Agent, the
Lenders, Hayes II and Hayes I consent to the removal of each of Bristol and
Montague as Originators pursuant to Section 2.09 of the Originator Purchase
Agreement and the definition of “Originator” in the Financing Agreement (the
“Removal”);
     In connection with the Removals and Sale Transaction, Bristol, Montague and
Hayes I have requested that, following the consummation of the Sale Transaction,
Hayes II reconvey, and release all security interests in, all Receivable Assets
sold, or purported to be sold, by Bristol and Montague to Hayes I and
subsequently by Hayes I to Hayes II (the “Receivable Assets”; such transaction,
the “Reconveyance”), and Hayes II has requested that Program Agent and the
Lenders, release all security interests in the Receivable Assets.
     WHEREAS, the Program Agent, the Lenders, Hayes I, Hayes II, and the
Originators are willing to grant the requested consent on the terms and
conditions set forth herein;
Second Amendment

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing premises, the parties
hereto agree as follows:
     1. Consent, Amendments and Reconveyance As of Effective Date. As of the
“Effective Date” (as defined in Section 3 below):
     (a) The Program Agent, the Lenders, Hayes I, Hayes II and the Originators
hereby consent to the Removal following the consummation of the Sale
Transaction.
     (b) Each of Schedule 1 and Exhibit C to the Originator Purchase Agreement
shall be amended and restated by such schedules and exhibits attached as
Exhibit A hereto to reflect the Removal.
     (c) Schedule 1.01-4 of the Financing Agreement shall be amended by deleting
“Hayes Lemmerz International – Bristol, Inc.” and “Hayes Lemmerz International –
Montague, Inc.” under the reference to “Originators” thereon.
     (d) Each Weekly Report delivered by HLIOC under the Financing Agreement
shall detail the collections received by Hayes II, HLIOC, or Hayes I from
Receivable Assets during the related calendar week and shall report as to the
timing of segregation and disbursement of such collections; it being agreed and
understood that pursuant to the definition of “Weekly Report”, such report is to
include additional information requested by Program Agent from time to time, and
that pursuant to this Amendment such additional information is hereby requested.
     (e) On each Payment Date, HLIOC shall provide a written report to Program
Agent (i) certifying that no collections from Receivable Assets have been
deposited in the Facility Account and (ii) detailing any collections received
from Receivable Assets since the date last reported to the Program Agent and
reporting as to the timing of segregation and disbursement of such collections;
it being agreed and understood that pursuant to Section 6.02(g)(iv) of the
Financing Agreement, Program Agent has the right to so request such information.
     (f) HLIOC agrees that it will, on the Effective Date, cause each of Bristol
and Montague to send written notice to each Obligor of Receivable Assets to
remit payment to a deposit account other than a Deposit Account (and a lockbox
other than a Lockbox) and a Person other than HLIOC, Hayes II, and Hayes I.
Should notwithstanding such instructions any collections from Receivable Assets
be remitted to HLIOC, Hayes II, Hayes I, any Deposit Account or any Lockbox,
HLIOC shall promptly (and in any event within one Business Day) segregate such
collections from the Collections and disburse such collections from such Deposit
Account or Lockbox or otherwise remit such collections so received as directed
by Bristol and/or Montague, as applicable.
     (g) The Lenders authorize the Program Agent to release, and the Program
Agent, on behalf of the Lenders, hereby releases all security interests with
respect to, and Hayes II hereby accepts and receives, all of the Program Agent’s
right,
Second Amendment

 



--------------------------------------------------------------------------------



 



title and interest in and to the Collateral arising out of, or relating to,
Receivables originated by Bristol and Montague (the “Reconveyed Property”). As a
condition to the foregoing conveyance of the Reconveyed Property, (a) Hayes II
shall have delivered to the Program Agent on the Effective Date a Daily Report
giving pro forma effect to such conveyance, and (b) Hayes II shall have paid to
the Program Agent, for the benefit of the Lenders, in immediately available
funds, an amount equal to the amount, if any, by which the Facility Principal is
greater than the Borrowing Base, in each case as determined after giving effect
to such reconveyance, which amount shall have been paid in consideration for
such transfers and assignments. On or after the Effective Date, the Program
Agent agrees to authorize Bristol and Montague to record and file termination
statements with respect to financing statements filed against Bristol and
Montague to reflect the foregoing reconveyance.
     (h) As of the Effective Date, each of Bristol and Montague are released and
forever discharged from and against any and all claims, obligations and/or
liabilities arising under or related to the Originator Purchase Agreement and
other Transaction Documents.
     2. Representations and Warranties. (a) As of the Effective Date,
Originators (as defined immediately following the Effective Date), hereby
represent and warrant to Hayes I, (b) as of the Effective Date, Originators (as
defined as of the Effective Date), hereby represent and warrant to Hayes I, and
(c) as of the Effective Date, Hayes I hereby represents and warrants to Hayes
II, and Hayes II and HLIOC each represent and warrant to Program Agent (for the
benefit of itself and the Lenders) that (i) all of the representations and
warranties of such Person in the Transaction Documents are true and correct in
all respects on and as of such date as though made to each such Person on and as
of such date (other than representations and warranties which expressly speak as
of a different date, which representations shall be made only on such date),
(ii) each of the recitals accurately describes the transactions described
therein in all respects, and (iii) as of such date, no Event of Termination,
Incipient Event of Termination, or Servicer Default has occurred and is
continuing.
     3. Effective Date. The “Effective Date” shall occur upon the satisfaction
of the following conditions precedent:
     (a) The Program Agent shall have received counterparts hereof executed by
each Person for which a signature block is attached hereto.
     (b) Each of the representations and warranties contained in this Amendment
which speaks as of the Effective Date shall be true and correct in all respects
on and as of the Effective Date.
     (c) The Program Agent, Bristol, Montague and CNAI, in its capacity as
administrative agent under the Credit Agreement, shall have executed and
delivered signature pages to an agreement removing Bristol and Montague as
parties to the Intercreditor Agreement, which agreement shall be in form and
substance satisfactory to the Program Agent.
Second Amendment

 



--------------------------------------------------------------------------------



 



     (d) The Program Agent shall have received an executed reconveyance
agreements among Hayes I, Hayes II, HLIOC and Bristol and among Hayes I, Hayes
II, HLIOC and Montague which shall be in form and substance satisfactory to the
Program Agent.
     (e) The Sale Transaction shall have been consummated.
     4. Reference to and Effect on the Loan Documents.
     (a) As applicable, on and after the Effective Date, each reference in the
Financing Agreement and Originator Purchase Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in the other
Transaction Documents to the Financing Agreement and Originator Purchase
Agreement, shall mean and be a reference to the Financing Agreement and
Originator Purchase Agreement as modified hereby.
     (b) Except as specifically amended or consented to above, all of the terms
of the Financing Agreement, Originator Purchase Agreement and all other
Transaction Documents remain unchanged and in full force and effect.
     (c) Except as provided in Section 1(h), the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or of Program Agent, Hayes I or Hayes II under any
of the Transaction Documents, nor constitute an amendment, other than as set
forth herein, or waiver of any provision of any of the Transaction Documents,
nor obligate any Lender or Program Agent, Hayes I or Hayes II to agree to
similar consents in the future.
     (d) This Amendment shall constitute a Transaction Document and any failure
to comply with Section 1(g) hereof shall constitute an Event of Termination
under the Financing Agreement notwithstanding any grace period set forth in
Section 7.01(d) of the Financing Agreement.
     5. Costs and Expenses. Hayes II agrees to pay upon demand in accordance
with the terms of Section 10.04(a)(viii) of the Financing Agreement all
reasonable costs and expenses of the Program Agent in connection with the
preparation, reproduction, negotiation, execution and delivery of this
Amendment, including, without limitation, the reasonable fees, expenses and
disbursements of Sidley Austin LLP, counsel for the Program Agent with respect
to any of the foregoing.
     6. Miscellaneous. The headings herein are for convenience of reference only
and shall not alter or otherwise affect the meaning hereof.
     7. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered by facsimile shall be an original, but
all of which shall together constitute one and the same instrument.
Second Amendment

 



--------------------------------------------------------------------------------



 



     8. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
* * *
Second Amendment

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Hayes I, Hayes II, HLIOC, the Program Agent, the
Lenders, Bristol, Montague and the Originators have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

                  HAYES FUNDING II, INC.    
 
           
 
  By:        
 
           
 
      Gary Findling
Treasurer    
 
                HAYES FUNDING I, LLC    
 
           
 
  By:        
 
           
 
      Gary Findling
Treasurer    
 
                HLI OPERATING COMPANY, INC.    
 
           
 
  By:        
 
           
 
      Gary Findling
Treasurer    

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC.,
as Program Agent    
 
           
 
  By:        
 
           
 
      Keith R. Gerding
Vice President    

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC.,
as Lender    
 
           
 
  By:        
 
           
 
      Keith R. Gerding
Vice President    

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



                  THE CIT GROUP/BUSINESS CREDIT, INC., as Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



ORIGINATORS:
HAYES LEMMERZ INTERNATIONAL – SEDALIA, INC.
 
HAYES LEMMERZ INTERNATIONAL – GEORGIA, INC.
 
HAYES LEMMERZ INTERNATIONAL IMPORT, INC.
 
HAYES LEMMERZ INTERNATIONAL – COMMERCIAL HIGHWAY, INC.
 
HAYES LEMMERZ INTERNATIONAL – WABASH, INC.
 
HAYES LEMMERZ INTERNATIONAL – LAREDO, INC.
 
HAYES LEMMERZ INTERNATIONAL – HOMER, INC.
 
HAYES LEMMERZ INTERNATIONAL – TECHNICAL CENTER, INC.

             
 
  By:        
 
           
 
      Gary Findling
Treasurer    

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



REMOVED ORIGINATORS:

                  HAYES LEMMERZ INTERNATIONAL — BRISTOL, INC.    
 
           
 
  By:        
 
           
 
      Gary Findling
Treasurer    
 
                HAYES LEMMERZ INTERNATIONAL — MONTAGUE, INC.    
 
           
 
  By:        
 
           
 
      Gary Findling
Treasurer    

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated Schedule 1 and Exhibit C to Originator Purchase Agreement
Schedule 1
List of Originators
Originators
Hayes Lemmerz International – Sedalia, Inc.
Hayes Lemmerz International – Commercial Highway, Inc.
Hayes Lemmerz International – Georgia, Inc.
Hayes Lemmerz International Import, Inc.
Hayes Lemmerz International – Wabash, Inc.
Hayes Lemmerz International – Laredo, Inc.
Hayes Lemmerz International – Homer, Inc.
Hayes Lemmerz International – Technical Center, Inc.
Second Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Location of Records, Chief Executive Offices and Addresses

                                                  Sole         Chief   Principal
  Federal       Jurisdiction     Location of   Executive   Place of   Employer  
Form of   of Originator   Records   Office   Business   ID#   Organization  
Organization
Hayes Lemmerz International – Sedalia, Inc.
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   3610 W. Main St. Sedalia, MO 65301   77-0597670   Corporation  
Delaware
 
                       
Hayes Lemmerz International – Georgia, Inc.
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   1215 Palmour Drive
Gainesville, GA
30501   58-2046122   Corporation   Delaware
 
                       
Hayes Lemmerz International Import, Inc.
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   15300 Centennial Dr. Northville, MI 48168   38-3311655   Corporation
  Delaware
 
                       
Hayes Lemmerz International – Wabash, Inc.
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   3837 W. Mill St. Ext. Wabash, IN 46992   38-2170301   Corporation  
Indiana
 
                       
Hayes Lemmerz International – Laredo, Inc.
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   P.O. Box 2159 Laredo, TX 78044   74-2418656   Corporation   Texas

Second Amendment

 



--------------------------------------------------------------------------------



 



                                                  Sole         Chief   Principal
  Federal       Jurisdiction     Location of   Executive   Place of   Employer  
Form of   of Originator   Records   Office   Business   ID#   Organization  
Organization
Hayes Lemmerz International – Homer, Inc.
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   29991 M60 East
Homer, MI 49245   38-3086380   Corporation   Delaware
 
                       
Hayes Lemmerz International – Technical Center, Inc.
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   1600 W. 8 Mile Rd. Ferndale, MI 48220   38-2257519   Corporation  
Michigan
 
                       
Hayes Lemmerz International –
Commercial Highway, Inc,
  15300 Centennial Dr. Northville, MI 48168   15300 Centennial Dr. Northville,
MI 48168   428 Seiberling St. Akron, OH 44306-3282   77-0597674   Corporation  
Delaware

Second Amendment

 